DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike et al. (US Patent Application Publication No. 2009/0256166) (“Koike”).
Regarding Claim 1, Koike teaches an optoelectronic component (Figure 42), comprising: an optoelectronic semiconductor chip (Figure 42, item 12) with an emission side; a conversion 
Regarding Claim 2, Koike further teaches the refractive index of the first matrix material (¶0271) is lower than a refractive index of the semiconductor material of the semiconductor chip (¶0270).
Regarding Claim 3, Koike further teaches a radiation-permeable optical element (Figure 42, item 26B) is arranged on the conversion element (Figure 42, item 26A+26C), a refractive index of the optical element is not higher than the refractive index of the second matrix material (¶0460).
Regarding Claim 4, Koike further teaches the first and/or the second matrix material is based on a silazane or siloxane or silicone (¶0502).
Regarding Claim 5, Koike further teaches the first layer comprises phosphors of a first phosphor and a refractive index difference between the first fluorescent and the first matrix material is no greater than 1.0 (¶0457).
Regarding Claim 6, Koike further teaches the first layer and the second layer comprise phosphors particles from the same first phosphor (see Figure 42, item 16C).
Regarding Claim 7, Koike further teaches the first layer and the second layer each comprise a mixture of phosphors of different phosphors (see Figure 42, items 16A, 16B, 16C), the mixtures 
Regarding Claim 8, Koike further teaches the first layer comprises phosphors of a first phosphor (Figure 42, item 16C), the second layer comprises phosphors (Figure 42, item 16B) of a second phosphor, the second phosphor is different from the first phosphor (¶0457-0458).
Regarding Claim 9, Koike further teaches the first and the second phosphor are designed in such a way that during the conversion of the primary radiation emitted by the semiconductor chip  in operation, the first phosphor causes a greater Stokes shift than the second phosphor (¶0485-0497).
Regarding Claim 10, Koike further teaches the first phosphor has a higher refractive index than the second phosphor (¶0485-0497).
Regarding Claim 11, Koike further teaches a refractive index difference between the first phosphor and the first matrix material is less than a refractive index difference between the first phosphor and the second matrix material (¶0460).
Regarding Claim 12, Koike further teaches the first phosphor is a nitride-based fluorescent (¶0485), the second phosphor is a garnet-based fluorescent (¶0494).
Regarding Claim 13, Koike further teaches he first layer and/or the second layer have a thickness of at least half the wavelength of the primary radiation (¶0484).
Regarding Claim 14, Koike further teaches the first matrix material has a refractive index of at least 1.5 (¶0212).
Regarding Claim 15, Koike further teaches the semiconductor chip generates primary radiation in the blue spectral range and/or in the UV range in the intended operation (¶0394), in the intended operation the conversion element converts the primary radiation partially or completely into radiation in the green and/or red spectral range (¶0394).
Regarding Claim 16, Koike further teaches the conversion element comprises at least one additional layer (Figure 42, item 26B) on one side of the second layer  facing away from the semiconductor chip, the additional layer comprises a matrix material with phosphors embedded therein (see Figure 42, item 16C),  the matrix material of the additional layer has a lower refractive index than the second matrix material of the second layer (¶0460).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Koike.
Regarding Claim 17, Koike teaches an optoelectronic semiconductor chip with an emission side (see Figure 42, item 12); a conversion element on the emission side (Figure 42, item 26A+26C) , wherein - the conversion element is configured for converting a primary radiation emitted by the semiconductor chip in operation as intended (¶0212), the conversion element is divided into at least a first layer (Figure 42, item 26A) and a second layer (Figure 42, item 26B), the first layer is arranged between the second layer and the emission side (see Figure 42), the first layer comprises a first matrix material with phosphor particles incorporated therein (see Figure 42, item 16C), the second layer comprises a second matrix material with phosphor particles (Figure 42, item 16C) incorporated therein,  the first matrix material of the first layer has a higher refractive index than the second matrix material of the second layer (¶0460), and (¶0066).
Koike does not specifically teach the maximum thickness of the first and second layer is 100 µm or 50 µm or the proportion by mass of phosphor particles in the first and second layer is at least 30%, however Koike does teach similar thickness ranges (¶0297) for the layers and also teaches thickness is a result effective variable (¶0484) which controls light scattering and emission properties while additionally teaching the proportion by volume of phosphor particles in the first and second layer 5-60% (¶0066).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing to optimize the layer thicknesses and phosphor particle mass % since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891


/MARK W TORNOW/               Primary Examiner, Art Unit 2891